Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to the amendment and remarks filed on 08/14/2020.  In making the below rejections, the examiner has considered and addressed each of the applicants arguments. Claims 2, 3, and 19 have been canceled and Claims 1 and 4-18 are currently pending and being examined.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 4, and 8-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over El Ibiary (USPN 4,456,434) in view of Peterson (USPAP 2014/0033691).
In reference to independent claim 1, El Ibiary teaches a pump control system (fig 1), comprising: a motor (applicant's specification indicates the motor can be an engine with a power take-off (the citing of applicant’s specification is used for clarity ONLY, generally the term “motor” means electric motor) col 2, 6-8 specifically discloses “the electronic controller can be made to control pump displacement in response to differential pressure, engine torque or engine speed.” examiner takes the position the engine used to drive the pump) configured to drive a pump (10, fig 1); a pressure relief valve (18) in fluid communication with the pump; a torque control valve (19) connected to a swashplate (11) of the pump and in fluid communication with the pressure relief valve (18 and 19 are fluidly linked thru 23); a swashplate angle sensor (12 "position transducer”) connected to the swashplate; an engine speed sensor connected to the motor (fig 4 shows the controller receiving an engine speed signal from a speed sensor) and a computer (13 and 14) connected to the swashplate angle sensor (12), the engine speed sensor (shown in fig 4), and the pressure relief valve (18) to achieve maximum system pressure (col 2, 47-50 specifically discloses “The relief element 18 is adjustable for setting a preselected maximum system pressure and opens the compensator element 19 to a reservoir tank upon sensing the preselected maximum pressure.”).
El Ibiary does not specifically disclose wherein the computer is connected to the pressure relief valve and is controlled based upon the swashplate angle sensor and the engine speed sensor to achieve maximum system pressure by calculating a maximum pressure that would result in a torque level produced at a given swashplate displacement and sending a signal to the pressure relief valve providing a current to achieve the maximum pressure. 
Peterson, a similar pump control system, teaches wherein the computer (62, fig 2) is connected to the pressure relief valve (66, 66 can be used to relieve pressure from the line, 54 to the sump 38) and is controlled based upon the swashplate angle sensor (112, fig 2) and the engine speed sensor (113, fig 2) to achieve maximum system pressure by calculating a maximum pressure that would result in a torque level (the torque level is an inherent side effect of the pressure used) produced at a given displacement and sending a signal to the pressure relief valve (para 0023 “Based on signals from various sensors such as pressure sensor 108, one or more engine sensors 110, swash-plate angle sensor 112, and a motor speed sensor 113, controller 62 may move pressure control valve 66”) providing a current (the signal provided to 66 is an electrical signal that has at least some current) to achieve the maximum pressure (the relief valve dictates the maximum pressure, the maximum pressure that the valve is set at becomes the maximum pressure in that line). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the relief valve of El Ibiary with the pressure relief valve control and computer connection of Peterson to provide fast, remote, and automatic control rather than physically setting the relief valve.  To be clear, El Ibiary discloses a pressure relief valve, a computer, a swashplate angle sensor, and an engine speed sensor, but does not disclose the computer using the angle sensor and engine speed sensor to set and control the relief valve.  Peterson discloses using a computer and swashplate angle and speed signal to control a relief valve.


In reference to independent claim 8, El Ibiary teaches a method of controlling a load sensing pump (10, fig 1), comprising the steps of: monitoring an angle of a swashplate with a swashplate angle sensor (12 "position transducer”) and software of a micro- controller (13 and 14); monitoring engine speed of a motor driving the load sensing pump with an engine speed sensor (fig 4 shows the electronic controller receiving an engine speed signal from an engine speed sensor) and software of the micro-controller (software inside the electronic controller fig 4); and setting a proportional pressure relief valve (18) to achieve maximum pressure (col 2, 47-50 specifically discloses “The relief element 18 is adjustable for setting a preselected maximum system pressure and opens the compensator element 19 to a reservoir tank upon sensing the preselected maximum pressure.”).  
El Ibiary does not explicitly disclose calculating with software in a computer a maximum pressure resulting in a torque level that an engine could produce at a given displacement based on at least the angle of the swashplate and the engine speed; and sending a correct current with a computer to a proportional pressure relief valve to achieve maximum pressure.  
Peterson, a similar pump control system, teaches calculating with software in a computer (software in 62, fig 2) a maximum pressure resulting in a torque level (the torque level is an inherent side effect of the pressure used) that an engine could produce at a given displacement based on at least the angle of the swashplate (112, fig 2) and the engine speed (sensed with speed sensor 113, fig 2); and sending a correct current with a computer (the signal provided to 66 is an electrical signal that has at least 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the relief valve of El Ibiary with the pressure relief valve control and computer connection of Peterson to provide fast, remote, and automatic control rather than physically setting the relief valve.  To be clear, El Ibiary discloses a pressure relief valve, a computer, a swashplate angle sensor, and an engine speed sensor, but does not disclose the computer using the angle sensor and engine speed sensor to set and control the relief valve.  Peterson discloses using a computer and swashplate angle and speed signal to control a relief valve.


In reference to independent claim 14, El Ibiary teaches a pump control system (fig 1), comprising: a pump (10, fig 1) having a swashplate (11) the pump configured to be driven by a motor (applicant's specification indicates the motor can be an engine with a power take-off (the citing of applicant’s specification is used for clarity ONLY, generally the term “motor” means electric motor) col 2, 6-8 specifically discloses “the electronic controller can be made to control pump displacement in response to an engine speed sensor connected to the motor (fig 4 specifically shows a an engine speed sensor); and a computer (13 and 14) and a swashplate angle sensor (12)
El Ibiary does not disclose a computer connected to the pressure relief valve, the engine speed sensor, and the swashplate angle sensor, the computer controlling the pressure relief valve based upon swashplate angle and engine speed by calculating a maximum pressure that would result in a torque level produced at a given swashplate angle and sending a signal to the pressure relief valve providing a current to achieve the maximum pressure.
Peterson, a similar pump control system, teaches a computer (62, fig 4) connected to the pressure relief valve (66, fig 4), the engine speed sensor (113, fig 2), and the swashplate angle sensor (112, fig 2), the computer controlling the pressure relief valve based upon swashplate angle and engine speed (para 0023 “Based on signals from various sensors such as pressure sensor 108, one or more engine sensors 110, swash-plate angle sensor 112, and a motor speed sensor 113, controller 62 may move pressure control valve 66”) by calculating a maximum pressure ((the relief valve dictates the maximum pressure, the maximum pressure that the valve is set at becomes the maximum pressure in that line) that would result in a torque level (the torque level is an inherent side effect of the pressure used) produced at a given displacement and sending a signal to the pressure relief valve (66) providing a current (the signal provided  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the relief valve of El Ibiary with the pressure relief valve control and computer connection of Peterson to provide fast, remote, and automatic control rather than physically setting the relief valve.  To be clear, El Ibiary discloses a pressure relief valve, a computer, a swashplate angle sensor, and an engine speed sensor, but does not disclose the computer using the angle sensor and engine speed sensor to set and control the relief valve.  Peterson discloses using a computer and swashplate angle and speed signal to control a relief valve.


In reference to dependent claim 4,
In reference to dependent claim 9, El Ibiary in view of Peterson teaches the method of claim 8, El Ibiary further discloses the system comprising the step of monitoring a pressure required to lift a load with a pressure transducer (col 4, 35-36 specifically discloses “The pressure, torque, or speed is sensed using conventional transducers, not shown, and the signal generated by the transducer is fed to the electronic controller”). 
In reference to dependent claim 10, El Ibiary in view of Peterson teaches the method of claim 9, El Ibiary further discloses the system comprising the step of decreasing a pump displacement to a point that provides high enough pressure to lift the load when a torque set point does not allow the load to be lifted (col 4, 35-42 specifically discloses “The pressure, torque, or speed is sensed using conventional transducers, not shown, and the signal generated by the transducer is fed to the electronic controller and compared with the desired pressure, torque, or speed signal and the difference between the sensed and desired signal generate another signal which is fed to the control module for on-stroking or de-stroking the pump.” de-stroking the pump decreases the pump as needed to meet the pressure requirements). 
In reference to dependent claim 11, El Ibiary in view of Peterson teaches the method of claim 8, El Ibiary further discloses the system comprising the step of reducing a pressure set point for the pump during cranking to reduce outlet pressure, displacement, and a load on an engine's starter (col 4, 35-42 specifically discloses “The pressure, torque, or speed is sensed using conventional transducers, not shown, and the signal generated by the transducer is fed to the electronic controller and compared with the desired pressure, torque, or speed signal and the difference between the 
In reference to dependent claim 12, El Ibiary in view of Peterson teaches the method of claim 8, El Ibiary further discloses the system comprising the step of limiting control valve opening so that a torque limiter is not impacted by margin erosion (col 4, 35-43 specifically discloses “The pressure, torque, or speed is sensed using conventional transducers, not shown, and the signal generated by the transducer is fed to the electronic controller and compared with the desired pressure, torque, or speed signal and the difference between the sensed and desired signal generate another signal which is fed to the control module for on-stroking or de-stroking the pump.” because the system is operated on the final pressure signal the system automatically does not close enough to effect the torque limiter, because the moment the final pressure deviates from the target the system adapts). 
In reference to dependent claim 13, El Ibiary in view of Peterson teaches the method of claim 8, El Ibiary further discloses the system wherein as high pressure de-strokes a pump the computer causes load sensing pressure to increase until a desired difference between pump output and load sensing pressure is reached (col 4, 35-43 specifically discloses “The pressure, torque, or speed is sensed using conventional transducers, not shown, and the signal generated by the transducer is fed to the electronic controller and compared with the desired pressure, torque, or speed signal and the difference between the sensed and desired signal generate another signal which is fed to the control module for on-stroking or de-stroking the pump.” the change 
In reference to dependent claim 15, El Ibiary in view of Peterson teaches the pump control system of claim 1, El Ibiary does not disclose is the pressure relief valve is an electrically variable pressure relief valve.  However Peterson, combined above, discloses the pressure relief valve is an electrically variable pressure relief valve (para 0030 specifically discloses, “By selectively moving pressure control valve 66 to any position between the first and second positions, controller 62 may control the pressure” it is disclosed that the controller 62 sets the pressure relief valve 66 to a variety of pressures).
In reference to dependent claim 16, El Ibiary in view of Peterson teaches the method of claim 8, El Ibiary does not disclose is the pressure relief valve is an electrically variable pressure relief valve.  However Peterson, combined above, discloses the pressure relief valve is an electrically variable pressure relief valve (para 0030 specifically discloses, “By selectively moving pressure control valve 66 to any position between the first and second positions, controller 62 may control the pressure” it is disclosed that the controller 62 sets the pressure relief valve 66 to a variety of pressures).

In reference to dependent claim 17, El Ibiary in view of Peterson teaches the method of claim 8, El Ibiary does not disclose the computer is configured to send a signal to the pressure relief valve providing a current to achieve a maximum pressure. However, Peterson, combined above, discloses the computer is configured to send a 

In reference to dependent claim 18, El Ibiary in view of Peterson teaches the pump control system of claim 14, El Ibiary does not disclose is the pressure relief valve is an electrically variable pressure relief valve.  However Peterson, combined above, discloses the pressure relief valve is an electrically variable pressure relief valve (para 0030 specifically discloses, “By selectively moving pressure control valve 66 to any position between the first and second positions, controller 62 may control the pressure” it is disclosed that the controller 62 sets the pressure relief valve 66 to a variety of pressures).

Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over El Ibiary (USPN 4,456,434) in view of Peterson (USPAP 2014/0033691) further in view of Sanger (USPAP 2009/0185915).
In reference to dependent claim 5, El Ibiary in view of Peterson teaches the system of claim 1, however El Ibiary does not teach a dump valve to reduce a set point of the pump engine cranking.  Sanger, a similar hydraulic system, teaches a dump valve to reduce a set point of the pump engine cranking (para 0021 specifically discloses “To reduce the engine starting load, the control system closes a motorized flow control valve .

Claims 6 and 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over El Ibiary (USPN 4,456,434) in view of Peterson (USPAP 2014/0033691) further in view of Leiber (USPN 4,559,777).
In reference to dependent claim 6, El Ibiary in view of Peterson teaches the system of claim 1, however 
El Ibiary and Peterson do not teach wherein the computer pulls back a command of at least a first function when a command is issued for a second function and a torque set point of the pump does not allow a load to be lifted until pump displacement is decreased to a point that will have a high enough pressure to lift the load on the second function. 
Leiber, a similar multicomponent hydraulic system, teaches the computer pulls back a command of at least a first function (feeding pressure to 14 and 15, fig 1, col 2, 45-54 specifically discloses “To assure that the supply priority will be in favor of the steering gear 10 instead of the consumers 14, 15, a pressure switch 21 is connected with the hydraulic inflow 18 to the steering gear 10. This pressure switch 21, which closes above a predetermined pressure value, assures that the reversing valve 17 always assumes its basic position shown in FIG. 1--and that the consumers 14, 15 are required supply pressure in the steering gear is above the predetermined pressure value.”) when a command is issued for a second function (steering gear operation 10) and a torque set point of the pump does not allow a load to be lifted until pump displacement is decreased to a point that will have a high enough pressure to lift the load on the second function (this is a natural function of hydraulics, if the load on a hydraulic cylinder takes 200 pounds of force to move the cylinder will not move until the pressure has reached the point where it can move the ram with 100 pounds on it). ”).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the load prioritization method of Leiber in the control system of El Ibiary in view of Peterson so “a power supply of additional loads can be used in particularly optimal fashion” col 1, 42-44; Leiber.  To be clear the control system of El Ibiary in view of Peterson is modified with the prioritization method of Leiber.

In reference to dependent claim 7, El Ibiary in view of Peterson and Leiber teaches the system of claim 6, El Ibiary further discloses the system wherein a pressure transducer monitors pressure required for function 2 (col 4, 35-43 specifically discloses “The pressure, torque, or speed is sensed using conventional transducers, not shown, and the signal generated by the transducer is fed to the electronic controller and compared with the desired pressure, torque, or speed signal and the difference between the sensed and desired signal generate another signal which is fed to the control module for on-stroking or de-stroking the pump.”). 

Response to Arguments
Applicant's arguments filed on 08/14/2020 have been considered but, unless otherwise addressed below, are moot in view of the new ground(s) of rejection.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES W NICHOLS whose telephone number is (571)272-6492.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (571) 272-4532.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.W.N/Examiner, Art Unit 3746                                                                                                                                                                                                        /DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746